Warner, Chief Justice.
The plaintiffs brought an action against the defendants on a promissory note for $314 97, and on an account for goods sold, for the sum of $161 70. The defense set up was that the defendants directed the goods mentioned in the account, and the goods for which the note was given, to be sent by the plaintiffs to them from New York by the inland express route, whereas, the plaintiffs sent the goods by the ocean express route, and were lost. On the trial of the case, tlie jury found a verdict for the defendants. The plaintiffs made a motion for a new trial, on the ground that the verdict was contrary to the charge of the Court, contrary to law, contrary to the evidence, and without evidence to support it. The Court sustained the motion and granted a new trial, whereupon the defendants excepted.
In considering the evidence contained in the record, and the law applicable thereto, we find no error in the judgment of the Court granting the new trial, which will authorize this Court to interfere and control it.
Let the judgment of the Court below be affirmed.